UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 09-1490


MURNAN SPRING HILL TRUST,

                 Plaintiff – Appellant,

           and

ALEXANDRA P. MURNAN, Trustee,

                 Plaintiff,

           v.

STEWART TITLE GUARANTY COMPANY,

                 Defendant – Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:08-cv-00002-TSE-JFA)


Argued:   January 26, 2010                     Decided:    March 31, 2010


Before TRAXLER,    Chief   Judge,   and     SHEDD   and   DAVIS,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Kenneth A. Martin, THE MARTIN LAW FIRM, PLLC, McLean, Virginia,
for Appellant. F. Douglas Ross, III, ODIN, FELDMAN & PITTLEMAN,
PC, Fairfax, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Alexandra     P.    Murnan     appeals      the     order    granting        summary

judgment    against      her   on    her   breach        of    contract    claim.        We

affirm.

      Summary     judgment     is    appropriate         “if    the    pleadings,       the

discovery and disclosure materials on file, and any affidavits

show that there is no genuine issue as to any material fact and

that the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(c). We review the district court's order

granting summary judgment de novo.                     Jennings v. Univ. of North

Carolina, 482 F.3d 686, 694 (4th Cir. 2007) (en banc).                            In doing

so,   we   view   the     facts     in   the     light    most    favorable        to   the

nonmoving party.         Scott v. Harris, 550 U.S. 372, 378 (2007).

      Murnan created the Murnan Spring Hill Trust (“the Trust”)

under which she is the sole holder of the right to revoke the

trust as well as the sole beneficiary of the Trust for the

duration    of    her     life.          After     a     series       of   real     estate

transactions, Murnan acquired a piece of property in McLean,

Virginia, on the Trust’s behalf.                 Before closing on the purchase

contract, Murnan, as trustee, purchased a title insurance policy

from Stewart Title Guaranty Co.                There were multiple federal tax

judgments pending against Murnan in her individual capacity when

the policy was issued.



                                           2
        Pursuant    to    the    title    insurance        policy,       Stewart         Title

agreed to insure “against loss or damage . . . sustained or

incurred by the insured by reason of . . . [a]ny defect or

encumbrance on the title [or] [u]nmarketability of title.”                               J.A.

128.      However,       the    policy    excludes     from       coverage         “defects,

liens,    encumbrances,         adverse    claims     or    other       matters      .    .   .

created,     suffered,         assumed    or    agreed       to     by       the     insured

claimant.”       J.A. 128.       The policy listed three items which were

specifically excluded from coverage: a deed of trust securing a

loan,    taxes     subsequent     to     the   year   2002,       and    a    water       main

easement.

       Less than a year after she purchased the property, Murnan

entered into a contract to sell the property to a third party.

Murnan claims that the sale foundered because the tax judgments

against her in her individual capacity attached to the property

in the form of tax liens when she purchased the property as

trustee, and, as a result, the potential buyer could not obtain

title insurance on the property.               Murnan then filed a claim with

Stewart Title for coverage, and her claim was denied.                                Murnan

defaulted on her mortgage payments, and the lender foreclosed on

the property.        Murnan later brought this action claiming that

Stewart     Title    breached       the    policy      by     failing         to    provide

coverage.



                                           3
      On   cross-motions,      the   district          court      granted       summary

judgment in favor of Stewart Title.                 First, the court held that

the federal tax liens against Murnan in her personal capacity

attached to the property pursuant to 26 U.S.C. § 6231 when she

purchased it as trustee.        Additionally, the court held that the

tax liens were excluded from coverage under the policy because

Murnan,    as   trustee,    “suffered”       the    liens    on   the    property       by

accepting title on behalf of the Trust.                    Murnan challenges this

second ruling on appeal, contending that the court misconstrued

the policy.

      Although     Murnan     correctly            notes     that       we     construe

ambiguities in an insurance policy against the insurer, Lincoln

Nat’l Life Ins. Co. v. Commonwealth Corrugated Container Corp.,

327 S.E.2d 98, 101 (Va. 1985), the policy’s exclusion of liens

suffered by the insured is not susceptible to more than one

construction.      “Suffer” has only one meaning in this context.

As   the   district   court    noted,        the    Sixth    Circuit         examined    a

provision excluding risks “created, suffered, assumed or agreed

to” by the insured, which is identical to the language used in

the policy here, and it explained that “the term ‘suffered’ has

been interpreted to mean consent with the intent that ‘what is

done is to be done,’ . . . and has been deemed synonymous with

‘permit,’ which implies the power to prohibit or prevent the

claim from arising. . . .”           Am. Sav. & Loan Ass'n v. Lawyers

                                         4
Title Ins. Corp., 793 F.2d 780, 784 (6th Cir. 1986) (citations

omitted);    see    also     Black’s       Law       Dictionary      (8th     ed.    2004)

(defining    “suffer”      to    include       “to    allow     or   permit    (an    act,

etc.)”).

     The    district    court      rejected          Murnan’s    argument      that    the

inquiry is whether she, as trustee, caused the tax liens to

arise in the first place.           Instead, it identified the key issue

to be whether Murnan, as trustee, permitted the liens to attach

to the property.           It then explained that Murnan, as trustee,

suffered    the    liens    on    the   property        when     she   purchased       the

property because (1) she was aware of the IRS tax judgments

against her when she purchased the property; (2) those judgments

automatically      became       liens   on       all    property       held    by     her,

including her rights to trust property; and (3) she knew that

she held expansive rights to the trust property as the lifetime

beneficiary and grantor with the unconditional right to revoke

the trust.        Therefore, the court concluded that the tax liens

were excluded from coverage. *


     *
       The district court did not rule on Murnan’s argument that
Stewart Title waived, or is estopped from asserting, the
exclusion provision at issue. However, to the extent that these
arguments are properly before us, they fail under the facts of
this case. See Sharp v. Richmond Life Ins. Co., 183 S.E.2d 132
(Va. 1971) (holding that although the insurer issued the policy
with knowledge of the insured’s health problems but failed to
specifically exclude them, the insurer could later deny coverage
under a general exclusion provision relating to pre-existing
(Continued)
                                           5
     Having   reviewed        and   considered     the    record,    briefs,    oral

arguments,    and      applicable     law,    we    are     persuaded    that   the

district court reached the correct result on Murnan’s claims.

Accordingly, we affirm the order granting summary judgment based

substantially     on    the   reasoning      of    the    district   court.     See

Murnan   Spring     Hill   Trust    v.   Stewart     Title    Guaranty   Co.,    No.

1:08-cv-00002 (E.D. Va. April 1, 2009).

                                                                          AFFIRMED




conditions); Employers Commercial Union Ins. Co. of Am. v. Great
Am. Ins. Co., 200 S.E.2d 560, 562 (Va. 1973) (stating that
waiver requires the intentional relinquishment of a known
right).


                                         6